DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-13, 17-27 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-13, 21-27, the primary reason for allowance is applicant’s arguments and the the inclusion of particularly the limitation of a method of marking an optical fiber including periodically changing the position of the fiber path so that the optical fiber at least partially enters the continuous ink stream so that the ink forms spaced apart marks on the outer surface of the optical fiber. Applicant disclosed such optical fiber marking apparatus forms high quality marks on the optical fiber using different types of inks. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 17-20, the primary reason for allowance is applicant’s arguments and the inclusion of particularly the limitation of an optical fiber marking apparatus for marking an optical fiber including a fiber positioning device operably disposed relative to the marking unit and that is adapted to periodically position the optical fiber to intersect the continuous ink stream so that ink from the ink stream forms .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853